                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                   ELECTRONIC FILING ORDER IN CRIMINAL CASES

        The parties shall file all documents in this case electronically. Counsel must

 comply with the following requirements:

        1. Counsel must comply with all applicable Federal Rules of Criminal

 Procedure, the District's Local Rules, the requirements set forth in the District's

 CM/ECF Policies and Procedures Manual, and any other rules and administrative

 procedures which implement the District's CM/ECF system.

        2. Documents filed electronically must be filed in OCR text searchable PDF

 format.

        3. Unless otherwise ordered, on the business day next following the day on

 which a document is filed electronically, counsel must provide chambers with one

 paper copy of the following e-filed documents:

        All documents (including briefs and exhibits) relating to the following:

        a.     Motions to dismiss;
        b.     Motions to suppress;
        c.     Requested jury instructions;
        d.     Motions to modify presentence reports;
        e.     Sentencing memoranda;
        f.     Trial briefs; and
        g.     Any other motion, request or application which, taken together with all
               related filings (e.g., memorandum in support and affidavits), are in
               excess of 15 pages.
It is So Ordered.
                                               /s/ Alvin W. Thompson
                                               Senior United States District Judge




Rev 3/1/13
